Citation Nr: 0201523	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  96-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. R. Correa-Grau


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from March 1961 to March 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico, which denied a 
claim to reopen a claim for service connection for a 
psychiatric disorder.  In February 1998, the Board denied the 
claim to reopen, and the veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 1998, the VA General Counsel and an 
attorney representing the veteran before the Court filed a 
joint motion to remand the case and to stay further 
proceedings.  The joint motion found that new and material 
evidence had been presented.  Later that month, the Court 
granted the motion, vacating and remanding the case to the 
Board.  Pursuant to the Court's order, in September 1997 the 
Board found that new and material evidence had been 
submitted.  The Court's order constitutes the law of the case 
for the instant appeal as regards the new and material 
determination.

In September 2000, the Board denied the claim for service 
connection for a psychiatric disorder, and the veteran 
appealed that decision to the Court.  In March 2001, the VA 
General Counsel filed a motion to remand the case and to stay 
further proceedings because the Board decision did not 
include consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which was not in effect at the time of the September 2000 
Board decision.  Later in March 2001, the Court granted the 
motion, vacating and remanding the case to the Board.


FINDING OF FACT

No currently diagnosed psychiatric disorder is attributable 
to the veteran's period of active service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred as a result of active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
Among other things, this law redefines the obligations of the 
VA with respect to the duty to assist and the duty to notify.  
The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45,620 et seq. (Aug. 
29, 2001).  The provisions of the VCAA are applicable to the 
issue currently on appeal; however, for the following 
reasons, the Board finds that adjudication of this appeal, 
without referral to the RO for initial consideration under 
the new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

Under the VCAA, the VA has a duty to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  The veteran 
was notified in the September 1999 supplemental statement of 
the case (SSOC) that the preponderance of the evidence was 
against the claim and that the RO had favored the opinion of 
a VA examiner over the opinion of the veteran's private 
physician.  The September 2000 Board decision also informed 
the veteran that the preponderance of the medical evidence 
was against the claim.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

Under the VCAA, the VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The record includes service medical 
records which show no psychiatric abnormalities on clinical 
evaluation and no psychiatric treatment, although the veteran 
did report at separation that at some point in time he had 
experienced some sort of "nervous trouble"; service 
personnel records which show that the veteran was convicted 
by court martial of being absent without proper authority 
(AWOL); a September 1969 written statement from Dr. J. A. 
Villeneuve which stated that he had examined the veteran in 
March 1965, two years after his separation from service, and 
had diagnosed an acute psychoneurosis of undetermined type; a 
May 1970 VA examination report which diagnosed chronic, 
paranoid schizophrenia; an October 1970 statement from a 
former employer of the veteran who indicated that the veteran 
had worked from March 1964 until January 1965 and had then 
resigned voluntarily, alleging that he was sick; a September 
1971 statement from a man who reported that he had served 
with the veteran during his period of active duty and that 
the veteran became nervous and restless in service, was court 
martialed and disciplined, and was considered for a medical 
discharge; and a statement from a Dr. R. F. Correa Ayala 
indicating that the veteran had been treated twice in 1970 
for schizophrenic reactions.

The record also includes September and December 1971 
statements from Dr. Villeneuve which reported that the 
veteran had an undetermined neurosis since his discharge from 
service; testimony from the veteran's wife and lay statements 
from persons who had known the veteran for many years who 
reported that he changed during service into a nervous, 
aggressive, and violent person; private medical records dated 
in the 1990s which noted that the veteran had worked as a 
penal guard for 18 years and diagnosed major depression with 
psychotic features; April 1996 hearing testimony provided by 
Dr. R. Correa-Grau, a psychiatrist who began treating the 
veteran in 1995, which linked the veteran's current 
psychiatric problems to service; a May 1999 VA examination 
report prepared by a board of two psychiatrists which 
diagnosed dysthymia and found no basis between the veteran's 
current psychiatric condition and service; a May 2000 
Veterans Health Administration (VHA) which found no 
connection between his psychiatric disorder and service; and 
written statements prepared by the veteran and his 
representative.  There is no indication that there are other 
records available that would be pertinent to the adjudication 
of this issue.  Consequently, the Board finds that the VA has 
done everything reasonably possible to assist him.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its duties 
to inform and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2001).

II.  Service connection for psychiatric disorder

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 1991); 
38 C.F.R. § 3.303(a) (2001).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).

The veteran contends, in essence, that he acquired his 
neuropsychiatric problems in service.  The competent medical 
evidence which supports his claim is primarily the 1996 
testimony and written report of Dr. Correa-Grau.  The Board 
also notes that in 1971, Dr. Villeneuve's written statements 
support the veteran's claim to the extent that they report 
that the veteran had a neurosis since service.

Dr. Correa-Grau testified that the veteran's schizophrenia, 
first diagnosed five years after service, in 1970, "came 
from [the veteran's] service in the United States 
Army . . . ."  Dr. Correa-Grau stated that because the 
veteran was unable to communicate, make friends, or develop 
supportive relationships, he deteriorated, began to feel 
persecuted, and got into lots of fist fights.  Dr. Correa-
Grau testified that the veteran's current diagnosis was major 
depressive disorder, recurrent, with psychotic features.  
However, he indicated that that disorder was the same 
condition as schizophrenia, first diagnosed in 1970, and a 
psychoneurosis first diagnosed in 1965.  He stated that Dr. 
Villeneuve's 1965 diagnosis was of "psycho-neurosis, 
paranoid type."  He intimated that the diagnosis was 
incorrect and that the veteran should have been diagnosed 
with schizophrenia at that time.  He said the erroneous 
diagnosis was due to the fact that Dr. Villeneuve was not a 
psychiatrist.  However, he said that the diagnosis was close 
because the specification of a "paranoid type" neurosis 
revealed that the disorder was in fact a psychosis.  

As further support for his conclusions, Dr. Correa-Grau 
stated that the veteran's service medical records showed 
psycho-somatic complaints, like nose bleeds, back pain, 
headaches, and chest pain, which were evidence of his later-
diagnosed psychiatric disorder.  He said this was because the 
veteran's complaints were "constant[]" and "for no 
apparent reason," and he therefore determined that these 
were "emotional complaints."  In particular, he indicated 
that no disease of the nose was found to explain the nose 
bleeds.  Further, Dr. Correa-Grau stated that his conclusions 
were supported by the fact that the veteran had behavioral 
disorders in the Army, evidenced by the veteran's report of 
discrimination in service and his conviction for being AWOL.

The record also contains two medical opinions which indicate 
that the veteran's current psychiatric disorder cannot be 
attributed to service, namely the May 1999 VA examination 
report prepared by a board of two physicians and the May 2000 
VHA opinion prepared by the Chief of the Mental Health and 
Behavioral Sciences section of a VA Medical Center and a 
licensed psychologist with a Diplomate in Clinical 
Neuropsychology.  In that regard, the VHA opinion stated:

The record does not support a connection 
between [the veteran's] psychiatric 
disorder and his military service.  The 
basis for the latter conclusion comes 
from the fact that the (1) there is no 
mention of psychiatric complaints or 
psychiatric treatment in the medical 
record for the period of time that the 
appellant was in the service (2) the fact 
that psychiatric treatment did not begin 
until after the discharge, (3) there are 
no contemporary descriptions of psychosis 
or depression during the period of 
military service in the military record 
and (4) the appellant reportedly was able 
to maintain gainful employment following 
discharge from the Army.

The fact that the veteran was not treated for a psychiatric 
disorder in service is not a matter of serious debate.  Dr. 
Correa-Grau acknowledges this fact in his April 1996 
testimony.  Further, the first medical records showing 
psychiatric treatment were dated several years after service.

In the present case, there are several medical opinions of 
record which speak to the question of whether the veteran's 
current psychiatric disorder is related to service.  The 1999 
VA examination report and the VHA opinion concluded that 
there was no connection between the veteran's current 
psychiatric disorder and service.  The opinions of Drs. 
Villeneuve and Correa-Grau suggest a different conclusion.

Given the somewhat contradictory nature of the evidence as 
regards a relationship between a current psychiatric disorder 
and service, it is the Board's task to determine the relative 
probative weight, if any, to be given to each of the 
aforementioned opinions.  This is so because, although 
service connection can be awarded for a disorder under 
circumstances where, after careful consideration of all 
procurable and assembled data, there exists a "reasonable 
doubt" as to the service origin of the disorder in question, 
see 38 C.F.R. § 3.102 (2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (defining "reasonable doubt" in terms of 
"an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim"), 
service connection must be denied if the evidence in favor of 
the claim is outweighed by the evidence against it.  

The Board is not persuaded that the veteran's current 
psychiatric problems are attributable to service as the 
evidence against the claim outweighs the evidence in favor of 
the claim.  With regard to the opinions of Drs. Villeneuve 
and Correa-Grau, the Board finds that those opinions are 
entitled to little probative weight.  In the case of Dr. 
Villeneuve's 1971 opinion, there is no indication that Dr. 
Villeneuve reviewed all the evidence of record at that time, 
like the service medical records.  Further, Dr. Villeneuve's 
opinion is conclusory, without any discussion of the 
underlying rationale therefor. 

As regards the conclusions of Dr. Correa-Grau, the Board 
finds that his conclusions are entitled to little probative 
weight as some of his most significant conclusions are not 
supported by the evidence of record.  First, he indicates 
that Dr. Villeneuve diagnosed the veteran with a "paranoid 
type" neurosis.  Dr. Correa-Grau uses that diagnosis to 
support his conclusions that the paranoid schizophrenia first 
diagnosed in 1970 was actually in existence at an earlier 
date and that the veteran's current psychiatric disorder is 
the same disorder as that which he had in the 1960s.  
However, a close review of Dr. Villeneuve's written 
statements reveals that Dr. Villeneuve never specified that 
the veteran had a "paranoid type" neurosis.  On the 
contrary, in September and December 1971 written statement, 
Dr. Villeneuve clearly stated that the veteran's neurosis was 
of a "type undetermined."  The Board cannot find any record 
wherein Dr. Villeneuve diagnosed the veteran with a 
"paranoid type" psychiatric disorder.  This discrepancy 
between Dr. Correa-Grau's statements and the Dr. Villeneuve's 
written statements at the very least calls into question Dr. 
Correa-Grau's conclusion that the veteran's present 
psychiatric disorder is the same disorder he was diagnosed 
with in the 1960s.

Second, Dr. Correa-Grau stated that as regards the veteran's 
nose bleeds in service, the service medical records revealed 
that "[n]o pathology was found in the examinations by the 
ear, nose, and throat specialists" and that "there was no 
disease in the ears, nose or throat" which would explain the 
nose bleeds.  Dr. Correa-Grau used these nose bleeds as his 
primary support for his conclusion that the veteran's 
psychiatric disorder originated in service because of what he 
viewed as "psycho-somatic complaints" like the nose bleeds.  
However, a close review of the service medical records 
reveals that a March 5, 1962, clinical record gave an 
impression of "prob[able] allergic rhinitis" as the reason 
for the nose bleeds.  Further, the service medical records do 
show that examinations of the nose did reveal physical 
manifestations of the nose bleeds.  A March 27, 1962, 
clinical record noted "very friable" nares, or nostrils, 
and an April 27, 1962, record noted "reddened & granular" 
mucosa of the nose.  

Third, Dr. Correa-Grau stated that the veteran's AWOL 
conviction was the result of a "behavioral disturbance."  
However, the service records pertaining to the AWOL 
conviction do not show any evidence that the veteran had a 
behavioral disturbance that led to his AWOL status.  These 
discrepancies between Dr. Correa-Grau's statements and the 
service medical records at the very least call into question 
Dr. Correa-Grau's conclusion that the veteran's present 
psychiatric disorder was evident in service.

The Board notes that the RO attempted to develop additional 
evidence from Dr. Correa-Grau.  In an April 1999 letter, the 
RO requested any medical treatises, textbooks, and articles 
which supported his conclusion that the veteran's psychiatric 
problems began in service in addition to any records in his 
possession which showed that the veteran experienced several 
non-judicial punishments while in service.  The veteran was 
also notified that the RO was attempting to develop 
additional records from Dr. Correa-Grau.  The April 1999 
letter to Dr. Correa-Grau was returned as undeliverable.  The 
RO then notified the veteran that an attempt to develop 
records from Dr. Correa-Grau had been unsuccessful.  The 
veteran was requested to take a copy of the April 1999 letter 
to Dr. Correa-Grau personally.  However, the only additional 
records from Dr. Correa-Grau, provided to the RO by the 
veteran in June 1999, were additional treatment records which 
did not address the conclusion that the veteran's psychiatric 
problems began in service and which did not show that the 
veteran experienced several non-judicial punishments while in 
service.

The Board finds that the 1999 VA examination report and the 
VHA opinion, which concluded that there was no connection 
between the veteran's current psychiatric disorder and 
service, are entitled to greater probative value.  It is 
readily evident from the statements that these physicians 
submitted that they conducted a full and thorough review of 
the veteran's medical and military history prior to offering 
their respective opinions on the matter of etiology.  The VHA 
opinion specifically noted that Dr. Correa-Grau's records and 
testimony had been reviewed.  Further the VHA opinion was 
supported by a full explanation of the conclusion reached.

In light of the above, it is the Board's conclusion that the 
1999 VA examination report and the VHA opinion are entitled 
to greater weight than the opinions offered by Drs. 
Villeneuve and Correa-Grau, and that the preponderance of the 
evidence is therefore against the veteran's claim.  The 
preponderance of the evidence does not show that a 
psychiatric disorder had its onset in service, or that a 
psychosis was manifested to a compensable degree within one 
year of the veteran's discharge from active duty.  See, e.g., 
38 C.F.R. §§ 3.307, 3.309 (2001).  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a psychiatric disorder is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

